Title: To George Washington from John Jameson, 23 October 1780
From: Jameson, John
To: Washington, George


                  
                     Sir
                     Pinesbridge Octr 23d 1780
                  
                  I have just received Intelligence that part of the Cork Fleet
                     have arrived that they have a number of Recruits on board (the report is three
                     thousand). It is also said that another embarkation has taken place the number
                     I have not heard. They had not Sailed Yesterday. The Militia on Long Island are
                     ordered to assemble at Flat Bush the last of this week to draft a number of Men
                     to Garrison some of the Enemys Post. The Report in New York is that the French
                     have taken twenty five Sail of the Cork fleet. I am with esteem Your
                     Excellencys most Obedient Servant
                  
                     John Jameson
                  
               